The opinion of the Court was delivered by
Sekgeant, J.
This case seems to fall within the express provision of the 33d section of the Act of 24th February 1834, that in all cases where property, real or personal, of a decedent is sold upon an execution, and more money raised than is sufficient to pay off liens of record, the balance shall be paid over to the executor or administrator for distribution, he giving bond; and provided, also, that it is to be distributed as real estate. In the case before us the real estate of the decedent has been sold by execution on a judgment against him revived by scire facias, with notice to the heirs, and the money brought into court by the sheriff. The judgments which were liens have been paid out of this money, and there remain other demands against the administrator not payable by him out of this fund, and heirs, also, claimants. The surplus, therefore, goes into the hands of the administrator, to be applied according to law, he giving bond pursuant to the Act of Assembly. This was the decree of the court below, and is, in our opinion, right.
Decree affirmed.